— Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered January 13, 2012, convicting defendant upon his plea of guilty of the crime of grand larceny in the third degree.
In satisfaction of a seven-count indictment, defendant pleaded guilty to grand larceny in the third degree. In accordance with the plea agreement, he was sentenced to a term of 2 to 6 years in prison and was ordered to pay restitution. Defendant now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. Based upon our review of the record, we disagree. Defendant specifically agreed to the sentence as part of the plea agreement and it was well within the sentencing parameters for a class D felony (see Penal Law § 70.00 [2] [d]; [3] [b]). Under the circumstances, including defendant’s criminal history, we find no abuse of discretion nor any extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Singh, 105 AD3d 1214, 1214-1215 [2013]; People v Miller, 70 AD3d 1120, 1121 [2010], lv denied 14 NY3d 890 [2010]).
Rose, J.P., Stein, McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.